Citation Nr: 0705949	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  95-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an original compensable disability rating 
for residuals of lacerations of the tips of the fourth and 
fifth fingers on the right hand, for the period on and after 
July 16, 1999.  

2.  Entitlement to an original compensable disability rating 
for residuals of a left hand injury, for the period on and 
after July 16, 1999.  

3.  Entitlement to the assignment of a compensable disability 
rating based on multiple noncompensable service connected 
disabilities, for the period on and after July 16, 1999.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to June 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April and November 1994 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  The April 1994 rating 
decision found that there was clear and unmistakable error in 
a January 1988 rating decision which denied service 
connection for a right hand injury, and granted service 
connection for scars, residual of laceration, right little 
and right ring fingers (major), with a noncompensable 
evaluation, effective in November 1987.  

The November 1994 rating decision granted service connection 
for a left hand injury, with a noncompensable evaluation, 
effective in December 1992, denied an increased evaluation 
for residual of laceration of the ring and little fingers of 
the right hand, and denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable service 
connected disabilities.  

In August 1995 the veteran testified before a hearing officer 
at the RO.  A transcript of that hearing is of record.  

In December 1998, the Board denied a claim of entitlement to 
service connection for bilateral hearing loss and remanded 
claims of entitlement to increased (compensable) evaluations 
for residuals of laceration, tip of right fourth and fifth 
fingers, and residuals of a left hand injury as well as a 
claim of entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Boise, Idaho RO.

In a June 2001 decision, the Board granted a 10 percent 
evaluation for residuals of laceration injury to the fourth 
and fifth fingers on the right hand, for the period from 
November 3, 1987 to July 15, 1999, denied a noncompensable 
rating thereafter; granted a 10 percent evaluation for left 
hand injury residuals from December 8, 1992 to July 15, 1999, 
and denied a compensable rating thereafter.  The Board also 
denied entitlement to a 10 percent evaluation based on 
multiple noncompensable service connected disabilities for 
the period from July 16, 1999 forward.  

The June 2001 Board decision dismissed the appeal on the 
issue of whether the veteran had timely perfected an appeal 
of a February 1997 rating action that denied his attempt to 
reopen claims for service connection for residuals of a 
gunshot wound to the head and an eye disorder and denied 
service connection for depression.    

The veteran appealed the June 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A January 2003 Joint Motion for Remand requested that the 
portions of the June 2001 Board decision which denied 
entitlement to compensable evaluations for lacerations of the 
tip of the right fourth and fifth fingers and residuals of a 
left hand injury and entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 based upon multiple noncompensable 
service connected disabilities be vacated and remanded.  A 
January 2003 Court order granted the motion.  

In December 2003 the Board remanded the issues on appeal for 
further development.  A July 2004 Board decision denied 
entitlement to compensable disability ratings for the service 
connected right and left hand disabilities for the period on 
and after July 16, 1999, and denied entitlement to 
compensation under 38 C.F.R. § 3.324 for multiple 
noncompensable service connected disabilities for the period 
on and after July 16, 1999.  

The veteran again appealed to the Court.  A January 2006 
Joint Motion for Remand requested that the July 2004 Board 
decision be vacated and remanded.  A January 2006 Court order 
granted the motion.  

In May 1995 the veteran submitted a claim of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability.  It does not appear that this 
issue has been adjudicated, and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that the veteran underwent VA 
examination in February 2004, at which time he complained of 
pain in the knuckles of both hands, problems with gripping, 
and sensory difficulties.  The VA examiner concluded that the 
veteran had moderate disability of both hands due to sensory 
loss.  He concluded that the most likely cause of this 
sensory neuropathy was alcohol abuse.  The examiner also 
noted that the veteran's complaints of knuckle pain were more 
typical of arthritic changes; however, there was no opinion 
as to whether such arthritic changes could be related to the 
service connected disabilities.  

The basis for the Joint Motion was that the veteran should be 
afforded a VA examination to determine whether arthritis was 
related to the service-connected hand disabilities.  

In a March 1997 Form 9 (substantive appeal) regarding a claim 
of entitlement to service connection for bilateral hearing 
loss, the veteran indicated that he wished to appeal the 
decision in regard to compensation for his right and left 
hand injuries, and that he wanted these disabilities to 
include his "total" right and left hands.  

In her most recent brief to the Court, the veteran's 
representative argued that there remained an unadjudicated 
claim for service connection for total right hand disability.

In January 2007, argument to the Board, the veteran's 
representative stated that the veteran was claiming service 
connection for his "total right and total left hands."  
Service connection has been established for residuals of the 
left hand injury (thus encompassing the total hand), but in 
regard to the right hand, service connection has only been 
established for residuals of laceration to the right fourth 
and fifth fingers.

Notably, the January 1988 rating decision denied service 
connection for a right hand injury, to include the 4th and 5th 
fingers and a broken tip of the middle finger.  The April 
1994 rating decision, which found that the January 1988 
rating decision was clearly and unmistakably erroneous, 
granted service connection and assigned a noncompensable 
evaluation for residual of laceration to the right ring and 
little fingers, however, service connection has not been 
established for the broken tip of the right middle finger.  

The veteran did not timely appeal the denial of service 
connection for a broken tip of the right middle finger.  
38 C.F.R. § 20.200 (2006) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal).  As such, the March 1997 
statement from the veteran is construed to include a request 
to reopen a claim of entitlement to service connection for a 
broken tip of the right middle finger.  This matter is also 
referred to the RO for appropriate action.  

As such, the claim of entitlement to service connection for a 
right hand disability, to include arthritis, is inextricably 
intertwined with the claim of entitlement to a compensable 
evaluation for laceration residuals to the right fourth and 
fifth fingers, and a Board decision at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (two issues 
are inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  

In her brief to the Court the appellant's representative also 
argued that there were outstanding treatment records from Dr. 
Galen and the Kaiser Foundation.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide releases 
to obtain any outstanding records of 
treatment for hand disabilities by Dr. 
Galen or the Kaiser foundation.  If 
releases are received, request those 
records.

2.  Schedule the veteran for a VA 
examination of the hands.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
describe any current right and left hand 
disabilities, including arthritis.  The 
examiner should opine whether it is at 
least as likely as not (50 percent 
probability or more) that any right hand 
disabilities began in service or are 
otherwise the result of a disease or 
injury in service.  

The examiner should specifically opine as 
to whether any arthritis in the right and 
left hands is at least as likely as not 
related to, caused, or aggravated by 
service connected disabilities.  

The examiner should also opine as to 
whether the service connected hand 
disabilities would cause interference 
with normal employability.

The examiner should provide rationales 
for all opinions.  

2.  After the above development is 
complete, adjudicate the claim of 
entitlement to service connection for a 
right hand disability, to include 
arthritis.  The veteran and his 
representative are reminded that to 
obtain appellate review of any issue not 
currently in appellate status, a timely 
appeal must be perfected.  

3.  After the above development is 
complete, readjudicate the issues on 
appeal.

If any claim on appeal remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

